Title: To Alexander Hamilton from George Washington, [27 December 1780]
From: Washington, George
To: Hamilton, Alexander



Dear Hamilton,
[New Windsor, New York, December 27, 1780]

Your letter of the 19th. came safe by the Doctr., who set out this morning for Philadelphia.
I had, previous to the receipt of it, and without knowing that the Board of War had given any direction respecting the Armory at Albany, requested the Governor to exempt (if he could do it with propriety) the Citizens who were employed in it, from Military Services in cases of alarm, and had written to Genl. Clinton to direct the Quartr Master to afford such assistance in his power to have the works repaired, & the business as far as depended upon him accelerated. I have now given order for delivery of such hides as Mr. Ranselaer shall find absolutely necessary for the use of the Armoury.
Altho a trip to Albany, on more accts. than one, would be perfectly agreeable to my wishes; I am so far from having it in my power at this time, to fix a period for this gratification of them that I ⟨have but⟩ small hope of accomplishing it at all this Winter. There are some matters in suspence, which may make a journey to Rhode Island necessary; but as the subject is not fit for a letter, I shall withhold the communication till I see you.
A second embarkation has ⟨ta⟩ken place at New York; the strength of the detachment, & its destination ⟨are⟩ vaguely reported, & no certainty ⟨under⟩ whose command it goes. Arnold is said to be of it, from whence the Connecticutions conclude that New haven or New london, must infallibly be the object⟨t⟩, while more rational conjectures send it to the Southward; from whence no late accts. have been received.
Mrs. Washington most cordially joins me, in compliments of congratulations to Mrs. Hamilton & yourself, on the late happy event of your marriage & in wishes to see you both at head Quarters. We beg of you to present our respectful compliments to Generl. Schuyler, his Lady & Family & offer them strong assurances of the pleasure we should feel, at seeing them at New Windsor.

With much truth and great personal regard   I am Dr Hamilton   Yr affecte. frd & Servt
Go: Washington
